PER CURIAM.
Petitioner is hereby granted belated appeals of the court’s February 14, 2013, orders denying his motion for post-conviction relief and to correct illegal sentence, entered in Duval County case number 2008-13305 CFA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as notices of appeal. Fla. R.App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WOLF, VAN NORTWICK, and ROWE, JJ., concur.